        Case 2:19-cv-00383 Document 1 Filed on 12/18/19 in TXSD Page 1 of 4



                                  UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF TEXAS
                                     CORPUS CHRISTI DIVISION

BONNIE GILBERT,                                          §
                                                         §
         Plaintiff,                                      §
                                                         §
V.                                                       §         CIVIL ACTION NO. ________________
                                                         §
NATIONAL GENERAL ASSURANCE                               §
COMPANY,                                                 §
                                                         §
         Defendant.                                      §

               DEFENDANT NATIONAL GENERAL ASSURANCE COMPANY’S
                              NOTICE OF REMOVAL

         Defendant National General Assurance Company (“Defendant”) files this Notice of

Removal and respectfully shows the following:

                                                    I.
                                               BACKGROUND

         1.1      On June 6, 2019, Plaintiff Bonnie Gilbert (“Plaintiff”) filed this lawsuit in San

Patricio County, Texas, against Defendant.

         1.2      Plaintiff served Defendant with a copy of the Petition on or about November 18

2019.

         1.3      Defendant timely filed its original answer on December 6, 2019.

         1.4      Defendant files this notice of removal within 30 days of receiving Plaintiff’s

initial pleading. See 28 U.S.C. § 1446(b). In addition, this Notice of Removal is being filed

within one year of the commencement of this action. See id.

         1.5      As required by Local Rule 81 and 28 U.S.C. § 1446(a), simultaneously with the

filing of this Notice of Removal, attached hereto as Exhibit A is the Index of Matters Being

Filed, Exhibit B is the state court’s Docket Sheet, Exhibit C is Plaintiff’s Original Petition;


Defendant National General Assurance Company’s Notice of Removal                               Page 1

7569115v2
04343.258
       Case 2:19-cv-00383 Document 1 Filed on 12/18/19 in TXSD Page 2 of 4



Exhibit D is a copy of the Citation; Exhibit E is the Return of Service Receipt; and Exhibit F is

Defendant National General Assurance Company’s Original Answer, Special Exceptions, and

Affirmative Defenses. Additionally, a List of Parties and Counsel is attached as Exhibit G. A

copy of this Notice is also being filed with the state court and served upon the Plaintiff.

         1.6      Venue is proper in this Court under 28 U.S.C. § 1441(a) because this district and

division embrace San Patricio County, Texas, the place where the removed action has been

pending.

                                                  II.
                                          BASIS FOR REMOVAL

         2.1      Removal is proper based on diversity of citizenship under 28 U.S.C. §§ 1332(a),

1441(a) and 1446. This is a civil action between citizens of different states, and the amount in

controversy exceeds the sum of $75,000.00, exclusive of interest and costs.

A.       The Proper Parties Are Of Diverse Citizenship

         2.2      Plaintiff is and was at the time the lawsuit was filed, a resident and citizen of

Texas. See Pl.’s Orig. Pet. at ¶ 1.

         2.3      Both at the time the lawsuit was originally filed, and at the time of removal,

Defendant was a corporation organized and existing under the laws of the State of Missouri with

its principal place of business in Hazelwood, Missouri. Accordingly, Defendant is a citizen of the

State of Missouri.

         2.4      Because Plaintiff is a citizen of Texas and Defendant is not a citizen of Texas,

complete diversity of citizenship exists among the parties.

B.       The Amount in Controversy Exceeds $75,000.00

         2.5      This is a civil action in which the amount in controversy exceeds the jurisdictional

limits of $75,000.00. In determining the amount in controversy, the Court may consider,


Defendant National General Assurance Company’s Notice of Removal                                Page 2

7569115v2
04343.258
       Case 2:19-cv-00383 Document 1 Filed on 12/18/19 in TXSD Page 3 of 4



“penalties, statutory damages, and punitive damages.” St Paul Reinsurance Co, Ltd v Greenberg,

134 F.3d 1250, 1253 (5th Cir. 1998); see Ray v State Farm Lloyds, No. 3:98-CV-1288-G, 1999

WL 151667, at *2-3 (N.D. Tex. 1999) (finding sufficient amount in controversy in plaintiff's

case against the insurer for breach of contract, bad faith, violations of the Texas Insurance Code

and Texas Deceptive Trade Practices Act and mental anguish). Plaintiff alleges that Defendant

breached its contract with Plaintiff and violated Chapters 541 and 542 of the Texas Insurance

Code). See Pl.’s Orig. Pet. at ¶¶ 13-21. She seeks to recover actual damages, statutory penalties,

exemplary damages, treble damages, pre- and post-judgment interest, and attorneys’ fees and

costs. Id. at ¶¶ 4, 14, 16, 21-22, 24, 28. Additionally, Plaintiff’s Original Petition alleges that

“Plaintiff currently seeks monetary relief over $100,000 but not more than $200,000, including

damages of any kind, penalties, costs, expenses, pre-judgment interest, and attorney’s fees.” Id.

at ¶ 4. Therefore, the total amount in controversy exceeds $75,000.

                                               III.
                                      CONCLUSION AND PRAYER

         3.1      Accordingly, all requirements are met for removal under 28 U.S.C. §§ 1332 and

1441. Defendant hereby removes this case to this Court for trial and determination.

                                                      Respectfully submitted,

                                                      /s/ Harrison H. Yoss
                                                      Harrison H. Yoss
                                                      Texas Bar No. 22169030
                                                      hyoss@thompsoncoe.com
                                                      Matthew J. Kolodoski
                                                      State Bar No. 24081963
                                                      mkolodoski@thompsoncoe.com




Defendant National General Assurance Company’s Notice of Removal                             Page 3

7569115v2
04343.258
       Case 2:19-cv-00383 Document 1 Filed on 12/18/19 in TXSD Page 4 of 4



                                                      THOMPSON, COE, COUSINS & IRONS, L. L. P.
                                                      700 North Pearl Street, 25th Floor
                                                      Dallas, Texas 75201
                                                      Telephone:     (214) 871-8200
                                                      Fax:           (214) 871-8209

                                                      ATTORNEYS FOR NATIONAL GENERAL
                                                      ASSURANCE COMPANY



                                       CERTIFICATE OF SERVICE

        This is to certify that on December 18, 2019, a true and correct copy of the foregoing was
delivered to the following counsel of record in accordance with the Federal Rules of Civil
Procedure:

         Noah M. Wexler
         Roland Christensen
         Jake Balser
         Jacob Karam
         Adam Lewis
         ARNOLD & ITKIN LLP
         6009 Memorial Drive
         Houston, Texas 77007
         nwexler@arnolditkin.com
         rchristensen@arnolditkin.com
         jbalser@arnolditkin.com
         jkaram@arnolditkin.com
         alewis@arnolditkin.com
         e-service@arnolditkin.com
         Attorneys for Plaintiff Bonnie Gilbert

                                                      /s/ Matthew J. Kolodoski
                                                      Matthew J. Kolodoski




Defendant National General Assurance Company’s Notice of Removal                                 Page 4

7569115v2
04343.258
